 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     WILLIAM MATTHEWS PENNY III
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                        Case No. 6:19-mj-00068 JDP

12                            Plaintiff,               STIPULATION FOR DEFENDANT TO
                                                       APPEAR BY VIDEO TELECONFERENCE;
13    vs.                                              ORDER

14    WILLIAM MATTHEWS PENNY III,                      Date: December 17, 2019
                                                       Time: 10:00 a.m.
15                           Defendant.                Judge: Hon. Jeremy D. Peterson

16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, William Matthews Penny III, hereby stipulate and jointly move this Court to permit the
20   defendant to waive his right to be personally present at the initial appearance hearing on December
21   17, 2019, at 10:00 a.m., and instead appear by video conference from the United States District
22   Court in Sacramento, California. The parties make this request pursuant to Fed. R. Crim. P.
23   43(b)(2).
24             Mr. Penny’s motion is based on extreme financial hardship. Since September 8, 2019
25   Mr. Penny was homeless. In early November 2019, he started working as a mechanic in
26   Sacramento. Shortly after he began his current job, his car broke down and he missed six days of
27   work. He has been warned repeatedly that any continued absence will result in the termination
28   of his employment.

     ddA
       Penny / Stipulation to Appear by Video           -1-
       Teleconference and Order
 1             While Mr. Penny understands the importance of appearing in person, traveling to and

 2   from Yosemite to attend the hearing could jeopardize his employment. As a poor person with

 3   precarious employment, Mr. Penny asks the court to consider not only the potential impact to his

 4   employment, but also to his living arrangements. Mr. Penny requests the Court accept waiver of

 5   his right to be personally present at the proceedings on December 17, 2019.

 6                                                 Respectfully submitted,

 7                                                 BENJAMIN J. WAGNER
                                                   United States Attorney
 8
 9   Dated: December 10, 2019                      /s/ Susan St. Vincent
                                                   SUSAN ST. VINCENT
10                                                 Acting Legal Officer
                                                   National Park Service
11                                                 Yosemite National Park

12
13   Dated: December 10, 2019                      HEATHER E. WILLIAMS
                                                   Federal Defender
14
15                                                 /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
16                                                 Assistant Federal Defender
                                                   Attorney for Defendant
17                                                 WILLIAM MATTHEWS PENNY III

18
19
20
21
22
23
24
25
26
27
28

     ddA
       Penny / Stipulation to Appear by Video        -2-
       Teleconference and Order
 1                                                 ORDER

 2             The above stipulation for defendant to appear via video teleconference in Case No. 6:19-

 3   mj-00068, is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         December 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Penny / Stipulation to Appear by Video         -3-
       Teleconference and Order
